Citation Nr: 0734548	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and a friend

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2005 decision by the RO.

The veteran and a friend testified at a hearing held at the 
RO during March 2006 before a Decision Review Officer.  The 
veteran and his friend also testified at a hearing held at 
the RO during June 2007 before the undersigned Board member.


REMAND

The veteran contends that his right and left knee disorders 
are likely caused by the number of jumps with hard landings 
that he made as a paratrooper when he was in service.  His 
service record (DD214) shows that his military occupational 
specialty was in food service, but that he also received a 
parachute badge.  At the June 2007 hearing, he testified that 
he was a cook in service, but that he also did parachute 
jumps, fewer jumps than the regular paratroopers.  His 
service personnel records have not been obtained for the 
further information they could provide relating to his 
parachuting training and/or duties.

Review of the record reveals that the veteran had a right 
knee arthroscopy in 1999 and a left knee arthroscopy in 
October 2005.  The left knee arthroscopy was performed at the 
Detroit VAMC in October 2005; the record is not clear where 
the right knee arthroscopy was performed during 1999, and 
whether it was done at a private or VA facility.  At the June 
2007 hearing, the veteran testified that he started seeking 
treatment at the Saginaw VAMC about 15 years ago (he also 
testified 7 years ago), and he had also been treated at the 
Detroit and Ann Arbor VAMCs.  The record contains treatment 
reports from the Saginaw, Detroit, and Ann Arbor VAMC, but 
they do not appear to be complete, relating primarily to 
compensation and pension examinations for various disorders, 
including an April 2006 C&P examination relating to the 
veteran's knees.  The veteran testified that he had been told 
by VA doctors that problems with his knees could be related 
to the parachute jumping that he did in service.

What C&P exams and treatment reports are in the file also 
show that the veteran stated that he was seeing one or more 
private physicians for treatment of his knees.  The record 
does not contain treatment reports from any private 
physicians relating to the veteran's knees.  

In April 2006 the veteran filed a note stating that he had 
been approved for, and was receiving, social security 
disability benefits since December 2004, but that he had 
applied in 2001.  He said that part of the SSA decision 
related to his knees.  The veteran's SSA disability records 
have not been obtained for the file. 

Copies of the underlying medical records need to be obtained 
from the SSA.  38 C.F.R. § 3.159(c)(2).  In the interest of 
completing the record, the RO should also obtain the 
veteran's service personnel records and any additional 
private and VA medical records that the veteran may identify, 
to include complete records of VA treatment.

Accordingly, the matter is hereby REMANDED for the following 
actions.

1.	Ask the veteran to identify, and provide 
releases for any relevant private 
treatment records relating to both of his 
knees that he wants VA to help him 
obtain.  Specifically ask the veteran to 
identify where and in what month during 
1999 his right knee arthroscopy was 
performed.  If he provides appropriate 
releases, or identifies any VA treatment 
records, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.	Obtain all VA treatment records from the 
Saginaw, Detroit, and Ann Arbor VAMCs 
from January 1, 1995, to the present 
time.  Each facility should be instructed 
that any archived records should be found 
and provided.  The materials obtained, if 
any, should be associated with the claims 
file.

3.	Obtain the veteran's service personnel 
records from the National Personnel 
Records Center and associate them with 
the claims file.

4.	Request the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file. 

5.	After undertaking any other development 
deemed appropriate, the RO should 
consider the issues on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 


